PoR cuanto, el acusado apelante fué condenado como autor de una infracción a la Ley para reglamentar la venta de armas de fuego, etc., Ley núm. 14 de julio 8, 1936, artículo 7; y
PoR cuanto, de acuerdo con la jurisprudencia sentada por esta corte en el caso de El Pueblo v. Díaz Ocasio, 55 D.P.R. 629, ratifi-cada en otros decididos posteriormente, la denuncia que sirve de base a la sentencia es fatalmente defectuosa porque se limita a alegar que el acusado no declaró por escrito la posesión que tenía de un arma de fuego al Jefe de la Policía de Toa Alta sin expresar que resi-diera en dicho pueblo:
Por tanto, se declara con lugar el recurso, se revoca la senten-cia apelada que dictó la Corte de Distrito de Bayamón en octubre 10, 1939, y se absuelve al acusado.